In a proceeding under section 1077-e of the Civil Practice Act, order directing the appellant to make available for inspection by the mortgagee and the court all records and data and other information, if any, in its possession pertaining to the income and disbursements of the mortgaged premises for six months preceding May 1, 1936, reversed upon the law, with ten dollars costs and disbursements, and application denied, with ten dollars costs. The petition contains no allegation that there existed, at the time of the application for this order, any default in the payment of principal or any installment thereof. The allegations of paragraph seventh of the petition, to the effect that the petitioner would have the right to foreclose for non-payment of installments of principal, except for the provisions of the moratorium statutes, is not an allegation that any such defaults existed, and is a mere conclusion of law. The petitioner, if so advised, may amend the petition and renew the application within ten days from the entry of the order hereon. Young, Hagarty, Johnston, Adel and Taylor, JJ., concur.